Title: From James Madison to Charles Pinckney, 8 March 1803
From: Madison, James
To: Pinckney, Charles


Sir,Department of State, March 8th. 1803
My last letter was of January 18. Yours since received are of the 6th and 28th of November.

Our latest authentic information from New Orleans is of January 20. At that date, the Edict of the Intendant against our right of deposit had not been revoked, altho’ the letters to him and the Governor from the Spanish Minister here had been previously received. And it appears that the first outrage had been followed by orders of the most rigid tenor against every hospitable intercourse between our Citizens navigating the river, and the Spanish inhabitants.
This continuation of the obstruction to our trade, and the approach of the season for carrying down the Mississippi the exports of the Western Country, have had the natural effect of increasing the Western irritation, and emboldening the advocates for an immediate redress by arms. Among the papers inclosed you will find the propositions moved in the Senate by Mr. Ross of Pennsylvania. They were debated at considerable length and with much ardour; and on the question had eleven votes in their favour against fourteen. The resolutions moved by Mr Breckenridge, and which have passed into a law, will with the law itself be also found among the inclosed papers.
These proceedings ought more and more to convince the Spanish Government that it must not only maintain good faith with the United States, but must add to this pledge of peace, some provident and effectual arrangement, as heretofore urged, for controuling or correcting the wrongs of Spanish Officers in America, without the necessity of crossing the Atlantic for the purpose. The same proceedings will shew at the same time that with proper dispositions and arrangements on the part of Spain, she may reckon with confidence, on harmony and friendship with this Country. Notwithstanding the deep stroke made at our rights and our interests, and the opportunity given for self redress in a summary manner, a love of peace, a respect for the just usages of Nations, and a reliance on the voluntary justice of the Spanish Government, have given a preference to remonstrance, as the first appeal on the occasion, and to negotiation as a source of adequate provisions for perpetuating the good understanding ——. ——. —— between the two nations; the measures taken on the proposition of Mr Breckenridge being merely those of ordinary precaution and precisely similar to those which accompanied the mission of Mr Jay to Great Britain in 1794. Should the deposit however not be restored in time for the arrival of the Spring craft, a new crisis will occur, which it is presumed that the Spanish Government will have been stimulated to prevent by the very heavy claims of indemnification to which it would be otherwise fairly subjected. The Marquis de Casa Yrujo does not yet despair of receiving from New Orleans favourable answers to his letters; but the remedy seems now to be more reasonably expected from Madrid. If the attention of the Spanish Government should not have been sufficiently quickened by the first notice of the proceeding from its own officers, we hope that the energy of your interpositions will have overcome its tardy habits, and have produced an instant dispatch of the necessary orders.
Mr Monroe was to sail from New York for Havre de Grace on yesterday. He carries with him the instructions in which you are joined with him, as well as those which include Mr Livingston.
The Convention signed with Spain in August, tho’ laid before the Senate at an early day, had no question taken on it till the close of the Session. It was then postponed till the next Session which is to commence in November. More than a Majority, but less than two thirds which the Constitution requires, would have acquiesced in the instrument in its present form; trusting to the success of further negotiations for supplying its defects, particularly the omission of the claims founded on French irregularities. But it is understood that it would have been a mere acquiescence, no doubt being entertained that Spain is bound to satisfy the omitted as well as the included claims. In explaining therefore the course taken by the Senate, which mingles respect for the Spanish Government with a cautious regard to our own rights, you will avail yourself of the opportunity of pressing the reasonableness and the sound policy of remodelling the Convention in such a manner as to do full justice. I need not repeat the observations heretofore made on the Spanish responsibility for the conduct of French Citizens within Spanish jurisdiction; but it may be of use to refer you to the inclosed copy of a Royal Order issued by the Spanish Government in 1799 which will enable you to remind them of their own view of the subject at that time. In this document it is expressly declared that the French Consular jurisdiction was not admitted, and that French Consuls in Spanish ports were in the same condition with those of every other nation. After such a declaration against the authority of French Consuls, the Spanish Government would be chargeable with no less disrespect to the French Republic, than to itself, in saying that Spain was not left at liberty to prevent an exercise of the usurped authority; and if at liberty, she is indisputably answerable for the consequences of not preventing it. A document which I add, will explain the just sentiments entertained by the Batavian Government, during the same period, in relation to a case turning on the same principle.
The President has attended to the question between yourself and Mr Graham concerning his Salary during your absence from Madrid. In permitting your excursion into Italy, which was considered as resulting from your inclination, not your duty, it was not intended, nor can now be admitted, that any expence was thence to accrue to the United States. Mr Graham, it was presumed would continue to live at your expence, in the same manner as if you were not absent; and consequently would be able to do the business devolving on him, without being subjected to new expences on that account. The question therefore lies rather between you and Mr Graham, than between the public and either of you, and with the mutual liberality you possess will no doubt be readily adjusted. On recurring to your instructions of June 9. you will find that your Secretary was to live with you; that is, was to be a member of your family, and of course to live at your expence. With sentiments of great respect &c &c
James Madison
P. S. I inclose copies of a remonstrance from the Citizens of the United States whose property is detained in the River of Plate, tho’ you have probably received the same in substance directly from themselves. 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosures not found, but see nn. 2, 3, 5, 6, and 8.



   
   See Hũlings to JM, 20 Jan. 1803.



   
   See Monroe to JM, 25 Feb. 1803, n. 3.



   
   See JM to Monroe, 1 Mar. 1803 (first letter), n. 3.



   
   Dashes in letterbook copy.



   
   JM probably enclosed a copy of the December 1799 royal order declaring the establishment of French consular tribunals in Spanish ports a “usurping right” which had never been recognized by the Spanish court (Philadelphia Gazette of the U.S., 5 Mar. 1800).



   
   JM probably enclosed a copy of the 12 Aug. 1798 regulation forbidding French privateers to disturb neutral shipping within Batavian waters (see William Vans Murray to Timothy Pickering, 15 Aug. 1798, and enclosure [DNA: RG 59, DD, Netherlands, vol. 1]).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:273–79.



   
   JM may have enclosed copies of the remonstrance of Joseph Russell and others, 6 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:281–84); see also JM to Pinckney, 10 Nov. 1802, and n. 4.


